Exhibit 10.2

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of November 5,
2018, is made and entered into by and among SIRIUS INTERNATIONAL INSURANCE
GROUP, LTD., a Bermuda exempted company (the “Company”), CM BERMUDA LTD., an
exempted Bermuda limited liability company (“CMB”), and EASTERLY ACQUISITION
SPONSOR, LLC, a Delaware limited liability company (“Easterly Sponsor”; Easterly
Sponsor, CMB and any Person who hereafter becomes a party to this Agreement
pursuant to Section 5.2 of this Agreement, so long as each such Person holds any
Registrable Securities (as defined below), a “Holder” and collectively the
“Holders”).

 

RECITALS

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger (the “Merger
Agreement”), dated as of June 23, 2018, by and among the Company, Easterly
Acquisition Corp., a Delaware corporation (“Easterly”), and Sirius Acquisitions
Holding Company III, a Delaware corporation and a wholly owned subsidiary of the
Company (“Merger Sub”), as of the Effective Time (as defined in the Merger
Agreement), Merger Sub merged with and into Easterly (the “Merger”), with
Easterly being the surviving entity in the Merger and a wholly owned subsidiary
of the Company;

 

WHEREAS, immediately prior to the Effective Time of the Merger, after giving
effect to the transactions contemplated by that certain Redemption Agreement
(the “Redemption Agreement”), dated as of November 2, 2018, by and between the
Company and CMB, CMB was the holder of 110,480,720 common shares of the Company,
par value $0.01 per share (the “Common Shares”), representing all of the issued
and outstanding Common Shares;

 

WHEREAS, immediately prior to the Effective Time of the Merger, Easterly Sponsor
was the holder of 4,928,000 shares of common stock of Easterly, par value
$0.0001 per share (the “Easterly Common Stock”);

 

WHEREAS, pursuant to the Merger Agreement, at the Effective Time of the Merger,
each issued and outstanding share of Easterly Common Stock (other than
Redemption Shares (as defined in the Merger Agreement)) was converted into the
right to receive newly issued Common Shares;

 

WHEREAS, immediately following the Effective Time of the Merger, after giving
effect to the transactions contemplated by the Redemption Agreement, CMB was the
holder of 110,480,720 Common Shares (the “CMB Shares”) and Easterly Sponsor was
the holder of 988,975 Common Shares (the “Easterly Sponsor Shares”); and

 

WHEREAS, the Company and the Holders desire to enter into this Agreement in
connection with the closing of the transactions contemplated by the Merger
Agreement to grant the Holders certain registration rights with respect to
certain securities of the Company, on the terms and conditions set forth in this
Agreement.

 

--------------------------------------------------------------------------------



 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Definitions. The terms defined in this Article I shall, for all purposes of
this Agreement, have the respective meanings set forth below:

 

“Adverse Disclosure” shall mean any public disclosure of non-public information
that the Company has a bona fide business purpose for not disclosing publicly,
which disclosure, in the good faith judgment of the principal executive officer
of the Company or the principal financial officer of the Company, after
consultation with counsel to the Company, (i) would be required to be made in
any Registration Statement or Prospectus in order for the applicable
Registration Statement or Prospectus not to contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein (in the case of any Prospectus, in the light of the
circumstances under which they were made) not misleading and (ii) would not be
required to be made at such time if the Registration Statement or Prospectus
were not being filed.

 

“Agreement” shall have the meaning given in the Preamble.

 

“Board” shall mean the Board of Directors of the Company.

 

“CMB” shall have the meaning given in the Preamble and, for the avoidance of
doubt, shall not include any other Holder of CMB Shares.

 

“CMB Shares” shall have the meaning given in the Recitals hereto.

 

“Commission” shall mean the U.S. Securities and Exchange Commission.

 

“Common Shares” shall have the meaning given in the Recitals hereto.

 

“Company” shall have the meaning given in the Preamble.

 

“Demand Registration” shall have the meaning given in subsection 2.1.1.

 

“Easterly” shall have the meaning given in the Recitals hereto.

 

“Easterly Common Stock” shall have the meaning given in the Recitals hereto.

 

“Easterly Sponsor” shall have the meaning given in the Preamble.

 

“Easterly Sponsor Shares” shall have the meaning given in the Recitals hereto.

 

2

--------------------------------------------------------------------------------



 

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as it may be
amended from time to time.

 

“Holders” shall have the meaning given in the Preamble.

 

“Lock-Up Agreements” shall mean those certain letter agreements, dated as of
November 5, 2018, by and between the Company, on the one hand, and certain
holders of the Common Shares of the Company, on the other hand, entered into
pursuant to the Merger Agreement.

 

“Lock-Up Period” shall mean the applicable lock-up periods for the Holders set
forth in the Lock-Up Agreements.

 

“Maximum Number of Securities” shall have the meaning given in subsection 2.1.4.

 

“Merger” shall have the meaning given in the Recitals hereto.

 

“Merger Agreement” shall have the meaning given in the Recitals hereto.

 

“Merger Sub” shall have the meaning given in the Recitals hereto.

 

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus or necessary to make the statements contained therein (in the case of
any Prospectus, in the light of the circumstances under which they were made)
not misleading.

 

“Permitted Transferees” shall mean a Person to whom a Holder of Registrable
Securities is permitted to transfer such Registrable Securities prior to the
expiration of the applicable Lock-Up Period, under the Lock-Up Agreements and
any other applicable agreement between such Holder and the Company, and to any
transferee thereafter, in each case in compliance with Section 5.2.

 

“Person” shall mean a company, a corporation, an association, a partnership, a
limited liability company, an organization, a joint venture, a trust or other
legal entity, an individual, a government or political subdivision thereof or a
governmental agency.

 

“Piggyback Registration” shall have the meaning given in subsection 2.2.1.

 

“Pro Rata” shall have the meaning given in subsection 2.1.4.

 

“Prospectus” shall mean the prospectus (including any preliminary prospectus)
included in any Registration Statement, as supplemented by any and all
prospectus supplements (including preliminary prospectus supplements) and as
amended by any and all post-effective amendments, and including all material
incorporated by reference in such prospectus or prospectus supplement.

 

3

--------------------------------------------------------------------------------



 

“Redemption Agreement” shall have the meaning given in the Recitals hereto.

 

“Registrable Security” shall mean (a) the CMB Shares, (b) the Easterly Sponsor
Shares and (c) any other equity security of the Company issued or issuable with
respect to any such Common Shares by way of a stock dividend or stock split or
in connection with a combination of shares, distribution, recapitalization,
merger, consolidation, reorganization or other similar event; provided, however,
that, as to any particular Registrable Security held by any particular Holder,
such securities shall cease to be Registrable Securities when: (A) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold, transferred, disposed of or exchanged in accordance with such Registration
Statement; (B) such securities shall have been otherwise transferred, new
certificates for such securities not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent public
distribution of such securities by such Holder shall not require registration
under the Securities Act; (C) such securities shall have ceased to be
outstanding; (D) such securities may be sold without registration pursuant to
Rule 144 promulgated under the Securities Act (but without volume or manner of
sale restrictions or limitations); or (E) such securities have been sold to, or
through, a broker, dealer or underwriter in a public distribution or other
public securities transaction.

 

“Registration” shall mean a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

 

“Registration Expenses” shall mean the Company’s out-of-pocket expenses incident
to a Registration, including, without limitation, the following:

 

(A) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority) and any
securities exchange on which the Common Shares are then listed;

 

(B) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);

 

(C) printing, messenger, telephone and delivery expenses;

 

(D) fees and disbursements of counsel for the Company;

 

(E) fees and disbursements of all independent registered public accountants of
the Company incurred specifically in connection with such Registration; and

 

(F) if CMB is participating in such Registration, reasonable fees and expenses
of one (1) legal counsel selected by CMB to represent its interests in
connection with such Registration.

 

4

--------------------------------------------------------------------------------



 

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

 

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended from
time to time.

 

“Shelf Registration” means a Registration Statement of the Company for an
offering to be made on a delayed or continuous basis of Common Shares pursuant
to Rule 415 under the Securities Act (or similar provisions then in effect).

 

“Shelf Takedown” shall have the meaning given in Section 2.3.

 

“Shelf Takedown Notice” shall have the meaning given in Section 2.3.

 

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

 

“Underwritten Offering” shall mean a Registration in which securities of the
Company are sold to an Underwriter in a firm commitment underwriting for
distribution to the public.

 

“Underwritten Shelf Offering Requesting Holder” shall have the meaning given
in Section 2.3.

 

ARTICLE II

REGISTRATIONS

 

2.1 Demand Registration.

 

2.1.1 Request for Registration. Subject to the provisions of subsection
2.1.4 and Section 2.4 hereof, at any time and from time to time, CMB may make a
written demand for Registration under the Securities Act of all or part of its
Registrable Securities, which written demand shall describe the amount and type
of securities to be included in such Registration and the intended method(s) of
distribution thereof (such written demand a “Demand Registration”). The Company
shall, as soon thereafter as practicable, but not more than thirty (30) days
immediately after the Company’s receipt of the Demand Registration, file a
Registration Statement with respect to the Registration of all Registrable
Securities requested by CMB pursuant such Demand Registration, and use its
reasonable best efforts to cause such Registration Statement to become effective
as soon as reasonably practicable thereafter. Under no circumstances shall the
Company be obligated to effect more than an aggregate of two (2) Registrations
in any consecutive 12-month period pursuant to a Demand Registration under
this subsection 2.1.1.

 

5

--------------------------------------------------------------------------------



 

2.1.2 Effective Registration. Notwithstanding the provisions of subsection
2.1.1 above or any other part of this Agreement, a Registration pursuant to a
Demand Registration shall not count as a Registration unless and until (i) the
Registration Statement filed with the Commission with respect to such
Registration has become effective, (ii) the Company has complied with all of its
obligations under this Agreement with respect thereto and (iii) the earlier to
occur of either all of the Registrable Securities requested by CMB to be
registered in such Demand Registration have been sold or such Registration
Statement has remained effective for a period of sixty (60) consecutive
days; provided, that if, after such Registration Statement has become effective,
an offering of Registrable Securities in a Registration pursuant to a Demand
Registration is subsequently interfered with by any stop order or injunction of
the Commission, federal or state court or any other governmental agency, the
Registration Statement with respect to such Registration shall not count as a
Registration unless and until (i) such stop order or injunction is removed,
rescinded or otherwise terminated and (ii) CMB thereafter affirmatively elects
to continue with such Registration and accordingly notifies the Company in
writing of such election no later than five (5) days after the Company notifies
CMB of such removal, rescinding or termination.

 

2.1.3 Underwritten Offering. Subject to the provisions of subsection
2.1.4 and Section 2.4 hereof, if CMB so advises the Company as part of its
Demand Registration or Shelf Takedown that the offering of the Registrable
Securities pursuant to such Demand Registration or Shelf Takedown shall be in
the form of an Underwritten Offering, then the right of any Holder to include
its Registrable Securities in such Demand Registration or Shelf Takedown shall
be conditioned upon such Holder’s participation in such Underwritten Offering
and the inclusion of such Holder’s Registrable Securities in such Underwritten
Offering to the extent provided herein. Each such Holder proposing to distribute
Registrable Securities through an Underwritten Offering pursuant to this
subsection 2.1.3 or subsection 2.2.1 shall (i) agree to sell its Registrable
Securities on the basis provided in the applicable underwriting/sales
arrangements and (ii) agree to complete and execute all questionnaires, powers
of attorney, indemnities, underwriting/sales agreements and other documents
reasonably required under the terms of such underwriting/sales arrangements;
provided, however, that no Holder shall be required to make any representations
or warranties to the Company or the Underwriters or other purchasers (other than
representations and warranties regarding (1) such Holder’s ownership of
Registrable Securities to be transferred free and clear of all liens, claims and
encumbrances created by such Holder, (2) such Holder’s power and authority to
effect such transfer, (3) such matters pertaining to such Holder’s compliance
with securities laws as reasonably may be requested and (4) such Holder’s
intended method of distribution) or to undertake any indemnification obligations
to the Company with respect thereto, except as otherwise provided in Article IV
hereof.

 

2.1.4 Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Offering pursuant to a Demand Registration or
Shelf Takedown, in good faith, advises the Company in writing that the dollar
amount or number of Registrable Securities that the Holders desire to sell,
taken together with all other Common Shares or other equity securities that the
Company desires to sell and the Common Shares, if any, as to which a
Registration has been requested pursuant to separate written contractual
piggy-back registration rights held by any other shareholders who desire to
sell, exceeds the maximum dollar amount or maximum number of equity securities
that can be sold in the Underwritten Offering

 

6

--------------------------------------------------------------------------------



 

without adversely affecting the proposed offering price, the timing, the
distribution method, or the probability of success of such offering (such
maximum dollar amount or maximum number of such securities, as applicable, the
“Maximum Number of Securities”), then the Company shall include in such
Underwritten Offering: (i) first, the Registrable Securities of the Holders
participating in such Underwritten Offering and the Common Shares or other
equity securities of other Persons that the Company is obligated to register in
a Registration pursuant to separate written contractual arrangements with such
Persons (pro rata based on the respective number of Registrable Securities,
Common Shares and other equity securities held by such Holders and other Persons
and the aggregate number of Registrable Securities, Common Shares and other
equity securities requested be included in such Underwritten Offering (such
proportion is referred to herein as “Pro Rata”)) that can be sold without
exceeding the Maximum Number of Securities; and (ii) second, to the extent that
the Maximum Number of Securities has not been reached under the foregoing clause
(i), the Common Shares or other equity securities that the Company desires to
sell, which can be sold without exceeding the Maximum Number of Securities.

 

2.1.5 Demand Registration Withdrawal. A Holder may withdraw all or any portion
of its Registrable Securities included in a Demand Registration from such Demand
Registration at any time within three (3) business days prior to the
effectiveness of the applicable Registration Statement; provided that such
withdrawal shall be irrevocable and, after making such withdrawal, a Holder
shall no longer have any right to include Registrable Securities in the Demand
Registration as to which such withdrawal was made. In the event that CMB
notifies the Company that it is withdrawing all of its Registrable Securities
from the Demand Registration, the Company shall cease all efforts to secure
effectiveness of the applicable Registration Statement. Such registration
nonetheless shall be deemed a Demand Registration for purposes of subsection
2.1.1 unless CMB shall have paid or reimbursed the Company for all reasonable
and documented out-of-pocket fees and expenses incurred by the Company in
connection with the withdrawn registration of such Registrable Securities.

 

2.2 Piggyback Registration.

 

2.2.1 Piggyback Rights. If the Company proposes to file a Registration Statement
under the Securities Act with respect to an offering of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into equity securities, for its own account and/or for the account of
shareholders of the Company (including, without limitation, pursuant to
Section 2.1 hereof), other than a Registration Statement (i) filed in connection
with any employee stock option or other benefit plan, (ii) for an exchange offer
or offering of securities solely to the Company’s existing security holders,
(iii) for an offering of debt that is convertible into equity securities of the
Company or (iv) for an employee stock purchase plan or dividend reinvestment
plan, then the Company shall give written notice of such proposed filing to all
of the Holders of Registrable Securities as soon as practicable but not less
than ten (10) days before the anticipated filing date of such Registration
Statement, which notice shall (A) describe the amount and type of securities to
be included in such offering, the intended method(s) of distribution, and the
name of the proposed managing Underwriter or Underwriters, if any, in such
offering, and (B) offer to all of the Holders of Registrable Securities the
opportunity to register the sale of such number of Registrable Securities as
such Holders may

 

7

--------------------------------------------------------------------------------



 

request in writing within five (5) days after receipt of such written notice
(such Registration a “Piggyback Registration”). The Company shall, in good
faith, cause such Registrable Securities to be included in such Piggyback
Registration and shall use its best efforts to cause the managing Underwriter or
Underwriters of a proposed Underwritten Offering to permit the Registrable
Securities requested by the Holders pursuant to this subsection 2.2.1 to be
included in a Piggyback Registration on the same terms and conditions as any
similar securities of the Company included in such Registration and to permit
the sale or other disposition of such Registrable Securities in accordance with
the intended method(s) of distribution thereof.

 

2.2.2 Reduction of Piggyback Registration. If the managing Underwriter or
Underwriters in an Underwritten Offering that is to be a Piggyback Registration,
in good faith, advises the Company and the Holders of Registrable Securities
participating in the Piggyback Registration in writing that the dollar amount or
number of the Common Shares that the Company desires to sell, taken together
with (i) the Common Shares, if any, as to which Registration has been demanded
pursuant to separate written contractual arrangements with Persons other than
the Holders of Registrable Securities hereunder (ii) the Registrable Securities
as to which registration has been requested pursuant Section 2.2 hereof, and
(iii) the Common Shares, if any, as to which Registration has been requested
pursuant to separate written contractual piggy-back registration rights of other
shareholders of the Company, exceeds the Maximum Number of Securities, then the
Company shall include in any such Registration (A) first, the Common Shares or
other equity securities that the Company desires to sell, which can be sold
without exceeding the Maximum Number of Securities; and (B) second, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clause (A), the Registrable Securities of Holders exercising their
rights to register their Registrable Securities pursuant to subsection
2.2.1 hereof and the Common Shares, if any, as to which Registration has been
requested pursuant to written contractual piggy-back registration rights of
other shareholders of the Company, Pro Rata, which can be sold without exceeding
the Maximum Number of Securities.

 

2.2.3 Piggyback Registration Withdrawal. Any Holder of Registrable Securities
shall have the right to withdraw from a Piggyback Registration for any or no
reason whatsoever upon written notification to the Company and the Underwriter
or Underwriters (if any) of his, her or its intention to withdraw from such
Piggyback Registration within three (3) business days prior to the effectiveness
of the Registration Statement filed with the Commission with respect to such
Piggyback Registration. The Company (whether on its own good faith determination
or as the result of a request for withdrawal by Persons pursuant to separate
written contractual obligations) may withdraw a Registration Statement filed
with the Commission in connection with a Piggyback Registration at any time
prior to the effectiveness of such Registration Statement. Notwithstanding
anything to the contrary in this Agreement, the Company shall be responsible for
the Registration Expenses incurred in connection with the Piggyback Registration
prior to its withdrawal under this subsection 2.2.3.

 

2.2.4 Unlimited Piggyback Registration Rights. For purposes of clarity, any
Registration effected pursuant to Section 2.2 hereof shall not be counted as a
Registration pursuant to a Demand Registration effected
under Section 2.1 hereof.

 

8

--------------------------------------------------------------------------------



 

2.3 Shelf Registrations. At any time when the Company is permitted pursuant to
the Securities Act to effect a Shelf Registration on Form F-4 (or similar
short-form registration that may be available at such time), CMB may request,
pursuant to its Demand Registration, that the Company effect the Demand
Registration as a Shelf Registration.  Notwithstanding anything else in this
Agreement, CMB may not require the Company to effect more than one Shelf
Registration with respect to CMB’s Registrable Securities. CMB shall have the
right to request that the Company cooperate in a shelf takedown at any time,
including an Underwritten Offering, by delivering a written request thereof to
the Company (“Shelf Takedown Notice”) stating that CMB intends to effect an
offering of all or part of its Registrable Securities included in such Shelf
Registration (a “Shelf Takedown”); provided that the Company shall not be
required to effect more than two (2) Shelf Takedowns in any consecutive 12-month
period.  Each Shelf Takedown Notice shall specify the amount and type of
Registrable Securities to be offered and sold in the Shelf Takedown and the
intended method of distribution thereof.  As soon as practicable thereafter, but
not more than thirty (30) days thereafter, the Company shall take all actions
reasonably required to enable such Registrable Securities to be offered and sold
as contemplated by such Shelf Takedown Notice.  CMB shall have the right to
demand as part of its Shelf Takedown Notice an offering in the form of an
Underwritten Offering, provided that the aggregate offering price for any such
offering is at least $75,000,000 in the aggregate (or, if less, all of CMB’s
Registrable Securities). The Company shall, within ten (10) days of the
Company’s receipt from CMB of such Shelf Takedown Notice that includes a written
demand for an Underwritten Offering, notify, in writing, all other Holders of
Registrable Securities included in the Shelf Registration and such Holder who
thereafter wishes to include all or a portion of such Holder’s Registrable
Securities in such Underwritten Offering pursuant to a Shelf Takedown (each such
Holder, an “Underwritten Shelf Offering Requesting Holder”) shall so notify the
Company, in writing, within five (5) days after the receipt by such Holder of
the notice from the Company. Upon receipt by the Company of any such written
notification from an Underwritten Shelf Offering Requesting Holder, such Holder
shall be entitled to have its Registrable Securities included in the
Underwritten Offering pursuant to the Shelf Takedown.

 

2.4  Holder Information and Cooperation.  As a condition precedent to any
Registration or Underwritten Offering hereunder, the Company may require each
Holder as to which any Registration or Underwritten Offering is being effected
to furnish to the Company such information regarding the distribution of such
securities and such other information relating to such Holder, its ownership of
Registrable Securities and other matters as the Company may from time to time
reasonably request in writing.  Each such Holder agrees to furnish such
information to the Company and to cooperate with the Company as reasonably
necessary to enable the Company to comply with the provisions of this Agreement.

 

2.5  Restrictions on Registration Rights. Notwithstanding anything to the
contrary contained in this Agreement, (i) the Company shall not be obligated to
(but may, at its sole option) file a Registration Statement or effect an
Underwritten Offering if any Registration Statement that has been previously
filed with respect to a Registration pursuant to a Demand Registration has not
yet become effective and has not been withdrawn, (ii) the Company shall not be
obligated to (but may, at its sole option) effect any Demand Registration or
Shelf Takedown within ninety (90) days after the closing of an Underwritten
Offering and (iii) no Registration shall be effected or permitted and no
Registration Statement shall become effective,

 

9

--------------------------------------------------------------------------------



 

with respect to any Registrable Securities held by any Holder, until after the
expiration of the applicable Lock-Up Period.

 

2.6 Selection of Underwriter.  The Underwriter(s) for any Underwritten Offering
completed as a Demand Registration or a Shelf Takedown shall be selected by
CMB.  The Underwriter(s) for any Underwritten Offering initiated pursuant to
Section 2.2.1 shall be selected by the Company.

 

ARTICLE III

COMPANY PROCEDURES

 

3.1 General Procedures. If the Company is required to effect the Registration of
Registrable Securities, the Company shall use its reasonable best efforts to
effect such Registration to permit the sale of such Registrable Securities in
accordance with the intended plan of distribution thereof, and pursuant thereto
the Company shall, as expeditiously as possible:

 

3.1.1 prepare and file with the Commission a Registration Statement with respect
to such Registrable Securities and use its reasonable best efforts to cause such
Registration Statement to become effective and remain effective until all
Registrable Securities covered by such Registration Statement have been sold;

 

3.1.2 prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be requested by the Holders or any Underwriter of Registrable
Securities or as may be required by the rules, regulations or instructions
applicable to the registration form used by the Company or by the Securities Act
or rules and regulations thereunder to keep the Registration Statement effective
until all Registrable Securities covered by such Registration Statement are sold
in accordance with the intended plan of distribution set forth in such
Registration Statement or supplement to the Prospectus;

 

3.1.3 prior to filing a Registration Statement or prospectus, or any amendment
or supplement thereto, furnish without charge to the Underwriters, if any, and
the Holders of Registrable Securities included in such Registration, and such
Holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in such Registration Statement (including each
preliminary Prospectus), and such other documents as the Underwriters and the
Holders of Registrable Securities included in such Registration or the legal
counsel for any such Holders may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Holders;

 

3.1.4 prior to any public offering of Registrable Securities, use its reasonable
best efforts to (i) register or qualify the Registrable Securities covered by
the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan

 

10

--------------------------------------------------------------------------------



 

of distribution) may reasonably request and (ii) take such action necessary to
cause such Registrable Securities covered by the Registration Statement to be
registered with or approved by such other governmental authorities as may be
necessary by virtue of the business and operations of the Company and do any and
all other acts and things that may be necessary or advisable to enable the
Holders of Registrable Securities included in such Registration Statement to
consummate the disposition of such Registrable Securities in such
jurisdictions; provided,  however, that the Company shall not be required to
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify or take any action to which it would be subject
to general service of process or taxation in any such jurisdiction where it is
not then otherwise so subject;

 

3.1.5 cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed;

 

3.1.6 provide a transfer agent or warrant agent, as applicable, and registrar
for all such Registrable Securities no later than the effective date of such
Registration Statement;

 

3.1.7 advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such stop order should be issued;

 

3.1.8 at least five (5) days prior to the filing of any Registration Statement
or Prospectus or any amendment or supplement to such Registration Statement or
Prospectus, furnish a copy thereof to each seller of such Registrable Securities
or its counsel;

 

3.1.9 notify the Holders, at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;

 

3.1.10 permit a representative of the Holders, the Underwriters, if any, and any
attorney retained by such Holders or Underwriter to participate, at each such
Person’s own expense, in the preparation of the Registration Statement, and
cause the Company’s officers, directors and employees to supply all information
reasonably requested by any such representative, Underwriter or attorney in
connection with the Registration; provided, however, that such representatives
or Underwriters enter into a confidentiality agreement, in form and substance
reasonably satisfactory to the Company, prior to the release or disclosure of
any such information;

 

3.1.11 obtain a “comfort” letter for the benefit of the Underwriters from the
Company’s independent registered public accountants in the event of an
Underwritten Offering, in customary form and covering such matters of the type
customarily covered by “comfort” letters as the managing Underwriter and its
counsel may reasonably request;

 

11

--------------------------------------------------------------------------------



 

3.1.12 on the date the Registrable Securities are delivered for sale pursuant to
such Registration, obtain an opinion and negative assurance letter, dated such
date, of counsel representing the Company for the purposes of such Registration,
addressed to the Underwriters, if any, covering such legal matters with respect
to the Registration in respect of which such opinion and negative assurance
letter is being given as the Underwriter may reasonably request and as are
customarily included in such opinions and negative assurance letters;

 

3.1.13 in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;

 

3.1.14 make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve
(12) months beginning with the first day of the Company’s first full calendar
quarter after the effective date of the Registration Statement which satisfies
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;

 

3.1.15 if the Registration involves the Registration of Registrable Securities
involving gross proceeds in excess of $75,000,000, use its reasonable efforts to
make available senior executives of the Company to participate in customary
“road show” presentations that may be reasonably requested by the Underwriter in
any Underwritten Offering; and

 

3.1.16 otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration.

 

3.2 Registration Expenses. The Registration Expenses of all Registrations shall
be borne by the Company. It is acknowledged by the Holders that the Holders
shall bear all incremental selling expenses relating to the sale of Registrable
Securities, such as Underwriters’ commissions and discounts, brokerage fees,
Underwriter marketing costs and, other than as set forth in the definition of
“Registration Expenses,” all reasonable fees and expenses of any legal counsel
representing the Holders.

 

3.3 Requirements for Participation in Underwritten Offerings. No Person may
participate in any Underwritten Offering for equity securities of the Company
pursuant to a Registration initiated by the Company hereunder unless such Person
(i) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Company and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements.

 

3.4 Suspension of Sales; Adverse Disclosure. Upon receipt of written notice from
the Company that a Registration Statement or Prospectus contains a Misstatement,
each of the Holders shall forthwith discontinue disposition of Registrable
Securities until it has received copies of a supplemented or amended Prospectus
correcting the Misstatement (it being understood that the Company hereby
covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until it is advised in writing by
the Company that the use of the Prospectus may be resumed.

 

12

--------------------------------------------------------------------------------



 

If the filing, initial effectiveness or continued use of a Registration
Statement in respect of any Registration at any time would require the Company
to make an Adverse Disclosure or would require the inclusion in such
Registration Statement of financial statements that are unavailable to the
Company without unreasonable efforts, the Company may, upon giving prompt
written notice to the Holders, delay the filing or initial effectiveness of, or
suspend use of, such Registration Statement or any Prospectus for the shortest
period of time, but in no event more than an aggregate of (90) days in any
consecutive 12-month period, determined in good faith by the Company to be
necessary for such purpose. In the event the Company exercises its rights under
the preceding sentence, the Holders agree to suspend, immediately upon their
receipt of the notice referred to above, their use of the Prospectus relating to
any Registration in connection with any sale or offer to sell Registrable
Securities. The Company shall promptly notify the Holders of the expiration of
any period during which it exercised its rights under this Section 3.4.

 

3.5 Information Requirements. The Company covenants that it shall take such
action as any Holder may reasonably request to the extent required from time to
time to enable such Holder to sell Common Shares held by such Holder without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 promulgated under the Securities Act, including providing
any legal opinions. Upon the request of any Holder, the Company shall deliver to
such Holder a written certification of a duly authorized officer as to whether
it has complied with such requirements.

 

ARTICLE IV

INDEMNIFICATION AND CONTRIBUTION

 

4.1 Indemnification.

 

4.1.1 The Company agrees to indemnify, to the extent permitted by law, each
Holder of Registrable Securities, its officers and directors and each Person who
controls such Holder (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expenses (including without limitation
reasonable attorneys’ fees) resulting from any untrue or alleged untrue
statement of material fact contained in any Registration Statement or Prospectus
or any amendment thereof or supplement thereto or any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus, in the light of the
circumstances under which they were made) not misleading, except insofar as the
same are caused by or contained in any information furnished in writing to the
Company by such Holder expressly for use therein. The Company shall indemnify
the Underwriters, their officers and directors and each Person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to the indemnification of the Holder.

 

4.1.2 In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, to the extent permitted by law, shall indemnify the

 

13

--------------------------------------------------------------------------------



 

Company, its directors and officers and agents and each Person who controls the
Company (within the meaning of the Securities Act) against any losses, claims,
damages, liabilities and expenses (including without limitation reasonable
attorneys’ fees) resulting from any untrue or alleged untrue statement of
material fact contained in the Registration Statement or Prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus, in the light of the circumstances under
which they were made) not misleading, but only to the extent that such untrue
statement or omission is contained in any information or affidavit so furnished
in writing by such Holder expressly for use therein; provided, however, that the
obligation to indemnify shall be several, not joint and several, among such
Holders of Registrable Securities, and the liability of each such Holder of
Registrable Securities shall be in proportion to and limited to the net proceeds
received by such Holder from the sale of Registrable Securities pursuant to such
Registration Statement. The Holders of Registrable Securities shall indemnify
the Underwriters, their officers, directors and each Person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to the indemnification of the Company.

 

4.1.3 Any Person entitled to indemnification herein shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any Person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) permit
such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (such consent not to be
unreasonably withheld). An indemnifying party who elects not to assume the
defense of a claim shall not be obligated to pay the fees and expenses of more
than one counsel for all parties indemnified by such indemnifying party with
respect to such claim, unless in the reasonable judgment of any indemnified
party, with the advice of outside counsel, a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. No indemnifying party shall, without the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement which cannot be settled in all respects by the payment of money (and
such money is so paid by the indemnifying party pursuant to the terms of such
settlement) or which settlement does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim or litigation.

 

4.1.4 The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of Registrable Securities. The
Company and each Holder of Registrable Securities participating in an offering
also agrees to make such provisions as are reasonably requested by any
indemnified party for contribution to such party in the event the Company’s or
such Holder’s indemnification is unavailable for any reason.

 

14

--------------------------------------------------------------------------------



 

4.1.5 If the indemnification provided under Section 4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party, on the one hand, and the indemnified
party, on the other, as well as any other relevant equitable considerations. The
relative fault of the indemnifying party and indemnified party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, was made by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
indemnifying party’s and indemnified party’s relative intent, knowledge, access
to information and opportunity to correct or prevent such action; provided,
however, that the liability of any Holder under this subsection 4.1.5 shall be
limited to the amount of the net proceeds received by such Holder in such
offering giving rise to such liability. The amount paid or payable by a party as
a result of the losses or other liabilities referred to above shall be deemed to
include, subject to the limitations set forth in subsections 4.1.1, 4.1.2
and 4.1.3 above, any legal or other fees, charges or expenses reasonably
incurred by such party in connection with any investigation or proceeding. The
parties hereto agree that it would not be just and equitable if contribution
pursuant to this subsection 4.1.5 were determined by pro rata allocation or by
any other method of allocation, which does not take account of the equitable
considerations referred to in this subsection 4.1.5. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution pursuant to this subsection
4.1.5 from any Person who was not guilty of such fraudulent misrepresentation.

 

ARTICLE V

MISCELLANEOUS

 

5.1 Notices. Any notice or communication under this Agreement must be in writing
and given by (i) deposit in the United States mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested, (ii) delivery in person or by courier service providing evidence of
delivery, or (iii) transmission by hand delivery or electronic mail. Each notice
or communication that is mailed, delivered or transmitted in the manner
described above shall be deemed sufficiently given, served, sent and received,
in the case of mailed notices, on the third business day following the date on
which it is mailed and, in the case of notices delivered by courier service,
hand delivery or electronic mail, at such time as it is delivered to the
addressee (with the delivery receipt or the affidavit of messenger) or at such
time as delivery is refused by the addressee upon presentation. Any notice or
communication to the Company under this Agreement must be addressed to the
Company at 14 Wesley Street, 5th Floor, Hamilton HM11 Bermuda, Attention: Gene
Boxer, Email: Gene.Boxer@siriusgroup.com.  Any notice or communication to any
Holder under this Agreement must be addressed to such Holder’s address as found
in the Company’s books and records. Any party may change its address for notice
at any time and from time to time by written notice to the other parties hereto,
and such change of address shall become effective ten (10) days after delivery
of such notice as provided in this Section 5.1.

 

15

--------------------------------------------------------------------------------



 

5.2 Assignment; No Third Party Beneficiaries.

 

5.2.1 This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.

 

5.2.2 No Holder may assign or delegate such Holder’s rights, duties or
obligations under this Agreement, in whole or in part, except in connection with
a transfer of Registrable Securities by such Holder to a Permitted Transferee
(but only if, as set forth in the definition thereof, such Person has agreed to
become bound by the transfer restrictions set forth in the Lock-Up Agreements
and, if applicable, any other applicable letter agreements).  Notwithstanding
the foregoing, CMB shall not assign any of the rights under Section 2.1 or 2.3
of this Agreement that solely for the benefit of CMB.

 

5.2.3 This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and its successors and the permitted
assigns of the Holders, which shall include Permitted Transferees.

 

5.2.4 This Agreement shall not confer any rights or benefits on any persons that
are not parties hereto, other than as expressly set forth in this Agreement
and Section 5.2 hereof.

 

5.2.5 No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i) written notice of such assignment and
(ii) the written agreement of the assignee, in a form reasonably satisfactory to
the Company, to be bound by the terms and provisions of this Agreement (which
may be accomplished by an addendum or certificate of joinder to this Agreement).
Any transfer or assignment made other than as provided in this Section 5.2 shall
be null and void.

 

5.3 Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.

 

5.4 Governing Law; Venue; Waiver of Jury Trial. NOTWITHSTANDING THE PLACE WHERE
THIS AGREEMENT MAY BE EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES
EXPRESSLY AGREE THAT THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE
LAWS OF THE STATE OF NEW YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS
ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAW PROVISIONS OF SUCH JURISDICTION. Any and all suits, legal
actions or proceedings arising out of this Agreement shall be brought in the
courts of the State of New York or the United States District Court for the
Southern District of New York and each party to this Agreement hereby submits to
and accepts the exclusive jurisdiction of such courts for the purpose of such
suits, legal actions or proceedings. In any such suit, legal action or
proceeding, each party to this Agreement waives personal service of any summons,
complaint or other process and agrees that service thereof may be made by
certified or registered mail directed

 

16

--------------------------------------------------------------------------------



 

to it pursuant to Section 5.1. To the fullest extent permitted by law, each
party hereto hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue or any such suit, legal action or
proceeding in any such court and hereby further waives any claim that any such
suit, legal action or proceeding brought in any such court has been brought in
an inconvenient forum. EACH OF THE PARTIES HERETO (ON BEHALF OF ITSELF AND ITS
SUBSIDIARIES) HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY IRREVOCABLY WAIVES
ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

5.5 Amendments and Modifications. Upon the written consent of the Company and
the Holders of at least a majority in interest of the Registrable Securities at
the time in question, compliance with any of the provisions, covenants and
conditions set forth in this Agreement may be waived, or any of such provisions,
covenants or conditions may be amended or modified; provided, however, that
notwithstanding the foregoing, any amendment hereto or waiver hereof that
adversely affects one Holder, solely in its capacity as a holder of the shares
of capital stock of the Company, in a manner that is materially different from
the other Holders (in such capacity) shall require the consent of the Holder so
affected. No course of dealing between any Holder or the Company and any other
party hereto or any failure or delay on the part of a Holder or the Company in
exercising any rights or remedies under this Agreement shall operate as a waiver
of any rights or remedies of any Holder or the Company. No single or partial
exercise of any rights or remedies under this Agreement by a party shall operate
as a waiver or preclude the exercise of any other rights or remedies hereunder
or thereunder by such party.

 

5.6 Entire Agreement; Third Party Beneficiaries.  This Agreement constitutes the
entire agreement and supersedes all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof
and, except as provided in Section 4.1 hereof, is not intended to confer upon
any Person other than the parties hereto any rights or remedies.

 

5.7 Term. This Agreement shall terminate upon the earlier of (i) the tenth
(10th) anniversary of the date of this Agreement or (ii) the date as of which
(A) all of the Registrable Securities have been sold pursuant to a Registration
Statement (but in no event prior to the applicable period referred to in
Section 4(a)(3) of the Securities Act and Rule 174 thereunder) or (B) the
Holders of all Registrable Securities are permitted to sell the Registrable
Securities under Rule 144 (or any similar provision) under the Securities Act
without limitation on the amount of securities sold or the manner of sale. The
provisions of Section 3.2 and Article IV shall survive any termination.

 

[Signature page follows]

 

17

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

 

COMPANY:

 

 

 

SIRIUS INTERNATIONAL INSURANCE GROUP, LTD., a Bermuda exempted company

 

 

 

By:

/s/ Allan L. Waters

 

 

Name: Allan L. Waters

 

 

Title: Chief Executive Officer

 

 

 

 

 

HOLDERS:

 

 

 

 

CM BERMUDA LTD.,

an exempted Bermuda limited liability company

 

 

 

 

By:

/s/ Laurence Liao

 

 

Name: Laurence Liao

 

 

Title: Chief Executive Officer

 

 

 

 

EASTERLY ACQUISITION SPONSOR, LLC,

a Delaware limited liability company

 

 

 

 

By:

/s/ Avshalom Kalichstein

 

 

Name: Avshalom Kalichstein

 

 

Title: Managing Director

 

[Signature page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------